Martin, J.,

delivered the opinion of the court.
. . , . The plaintiff is appellant from a judgment .which refuses him the value of four of his mules, which he alleges were killed by the defendant.
The general issue was pleaded ; and there was a verdict for the defendant.
The case presents no question of law, but turns entirely on that of fact. A close examination of the evidence, has left on us the impression that the verdict of the jury ought not to be disturbed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.